Citation Nr: 1829613	
Decision Date: 06/28/18    Archive Date: 07/02/18

DOCKET NO.  15-16 272	)	DATE
	)
	)


THE ISSUE

Entitlement to revision of a February 20, 2015 Board decision on the basis of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Counsel


FINDING OF FACT

In March 2016, the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") vacated the February 20, 2015 Board decision at issue.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no jurisdiction to adjudicate the merits of the motion for revision of a decision based on CUE.  38 U.S.C. § 7111; 38 C.F.R. § 20.1400.
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty in the United States Army from November 1979 to August 1980.  This matter comes before the Board of Veterans' Appeals (Board) on a February 2015 motion for revision of a February 20, 2015 Board decision. 

All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court, and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400.

In a March 2016 memorandum decision, the Court vacated the February 20, 2015 Board decision that is being challenged by the Veteran on the basis of CUE.  Thus, there is no final decision for the Board to review on the basis of CUE.  Accordingly, the Board does not have jurisdiction to adjudicate the merits of the motion and it is dismissed.


ORDER

The motion is dismissed.







	                       ____________________________________________
	STEVEN D. REISS
 	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



